

115 HR 7290 IH: Global Health Security Act of 2018
U.S. House of Representatives
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7290IN THE HOUSE OF REPRESENTATIVESDecember 13, 2018Mr. Connolly (for himself, Mr. Chabot, Mr. Engel, Mr. Fitzpatrick, Mr. Bera, and Mrs. Wagner) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Armed Services, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize a comprehensive, strategic approach for United States foreign assistance to developing
			 countries to strengthen global health security, and for other purposes.
	
 1.Short titleThis Act may be cited as the Global Health Security Act of 2018. 2.FindingsCongress finds the following:
 (1)In 2005, each of the 196 World Health Organization member states signed the International Health Regulations to improve the world’s ability to prevent, detect, and respond to public health events.
 (2)In December 2009, President Obama released the National Strategy for Countering Biological Threats, which listed as one of seven objectives Promote global health security: Increase the availability of and access to knowledge and products of the life sciences that can help reduce the impact from outbreaks of infectious disease whether of natural, accidental, or deliberate origin.
 (3)In September 2011, the United States and the World Health Organization signed a memorandum of understanding to help developing countries strengthen their capabilities to meet the International Health Regulations.
 (4)In February 2014, the United States and nearly 30 other nations launched the Global Health Security Agenda (GHSA) to address several high-priority, global infectious disease threats.
 (5)The GHSA was funded with a $1,000,000,000, one-time, 5-year supplemental appropriation that expires at the end of fiscal year 2019.
 (6)Approximately 67 percent of nations have not fully implemented the International Health Regulations and built appropriate core capacities to detect, assess, report, and respond to public health emergencies.
 (7)In 2015, the United Nations adopted the Sustainable Development Goals (SDGs), which include specific reference to the importance of global health security as part of SDG 3 ensure healthy lives and promote well-being for all at all ages as follows: strengthen the capacity of all countries, in particular developing countries, for early warning, risk reduction and management of national and global health risks.
 (8)On November 4, 2016, President Obama signed Executive Order 13747, Advancing the Global Health Security Agenda to Achieve a World Safe and Secure from Infectious Disease Threats.
 (9)In October 2017 at the GHSA Ministerial Meeting in Uganda, the United States and more than 40 GHSA member countries supported the Kampala Declaration to extend the GHSA for an additional 5 years to 2024.
 (10)In December 2017, President Trump released the National Security Strategy, which includes the priority action: Detect and contain biothreats at their source: We will work with other countries to detect and mitigate outbreaks early to prevent the spread of disease. We will encourage other countries to invest in basic health care systems and to strengthen global health security across the intersection of human and animal health to prevent infectious disease outbreaks.
 (11)In February 2018, the Director of National Intelligence, Daniel R. Coats, released the Worldwide Threat Assessment of the U.S. Intelligence Community, which said The increase in frequency and diversity of reported disease outbreaks—such as dengue and Zika—probably will continue through 2018, including the potential for a severe global health emergency that could lead to major economic and societal disruptions, strain governmental and international resources, and increase calls on the United States for support.
 (12)In the Consolidated Appropriations Act, 2018 (Public Law 115–141), Congress provided $172,600,000 for global health security and required the President to submit a global health security strategy to Congress not later than 180 days after the date of the enactment of that Act.
 (13)In September 2018, President Trump released the National Biodefense Strategy, which includes objectives to strengthen global health security capacities to prevent local bioincidents from becoming epidemics, and strengthen international preparedness to support international response and recovery capabilities.
			3.Statement of policy; sense of Congress
 (a)Statement of policyIt is the policy of the United States to— (1)promote global health security as a core national security interest;
 (2)advance the Global Health Security Agenda, which is a multi-faceted, multi-country initiative intended to accelerate partner countries’ measurable capabilities to achieve specific targets to prevent, detect, and respond to infectious disease threats, whether naturally occurring, deliberate, or accidental;
 (3)collaborate with other countries to detect and mitigate outbreaks early to prevent the spread of disease;
 (4)encourage other countries to invest in basic health care systems; and (5)strengthen global health security across the intersection of human and animal health to prevent infectious disease outbreaks and combat the growing threat of antimicrobial resistance.
 (b)Sense of congressIt is the sense of the Congress that the President, in providing assistance to implement the strategy required under section 7(a), should—
 (1)coordinate, through a whole-of-government approach, the efforts of relevant Federal departments and agencies to implement the strategy;
 (2)seek to fully utilize the unique capabilities of each relevant Federal department and agency while collaborating with and leveraging the contributions of other key stakeholders; and
 (3)utilize open and streamlined solicitations to allow for the participation of a wide range of implementing partners through the most appropriate procurement mechanisms, which may include grants, contracts, cooperative agreements, and other instruments as necessary and appropriate.
				4.Global Health Security Agenda Interagency Review Council
 (a)EstablishmentThe President shall direct the staff of the National Security Council to establish a Global Health Security Agenda Interagency Review Council (in this section referred to as the Council) to perform the general responsibilities described in subsection (d) and the specific roles and responsibilities described in subsection (f).
 (b)ChairThe Special Advisor to the President for Global Health Security (designated under subsection (i) of section 101 of the National Security Act of 1947 (50 U.S.C. 3021), as added by section 6 of this Act) shall serve as Chair for the Council.
 (c)MeetingsThe Council shall meet not less than four times per year to advance its mission and fulfill its responsibilities.
			(d)General responsibilities
 (1)In generalThe Council shall be responsible for the following activities: (A)Provide, by consensus, policy-level guidance to participating agencies on Global Health Security Agenda (GHSA) goals, objectives, and implementation.
 (B)Facilitate interagency, multi-sectoral engagement to carry out GHSA implementation. (C)Provide a forum for raising and working to resolve interagency disagreements concerning the GHSA.
					(D)
 (i)Review the progress toward and work to resolve challenges in achieving United States commitments under the GHSA, including commitments to assist other countries in achieving the GHSA targets.
 (ii)The Council shall consider, among other issues, the following: (I)The status of United States financial commitments to the GHSA in the context of commitments by other donors, and the contributions of partner countries to achieve the GHSA targets.
 (II)The progress toward the milestones outlined in GHSA national plans for those countries where the United States Government has committed to assist in implementing the GHSA and in annual work-plans outlining agency priorities for implementing the GHSA.
 (III)The external evaluations of United States and partner country capabilities to address infectious disease threats, including the ability to achieve the targets outlined within the WHO Joint External Evaluation (JEE) tool, as well as gaps identified by such external evaluations.
 (E)Provide, by consensus, policy-level guidance on GHSA implementation. (F)Develop a report on an annual basis regarding the progress achieved and challenges concerning the United States Government’s ability to advance the GHSA across priority countries. The report shall include recommendations to resolve, mitigate, or otherwise address the challenges identified therein. The report shall be transmitted to the President and the appropriate congressional committees and, to the extent possible, made publicly available.
 (G)Conduct an overall review of the GHSA for submission to the President and the appropriate congressional committees by not later than September 1, 2019. The review should include an evaluation of the progress achieved during the 5 years of this initiative, as well as any challenges faced. The report should also provide recommendations on the future direction of the initiative.
 (2)FormThe report required under paragraph (1)(F) and the review required under paragraph (1)(G) shall be submitted in unclassified form but may contain a classified annex.
 (3)Non-interference in foreign affairs responsibilitiesThe Council shall not perform any activities or functions that interfere with the foreign affairs responsibilities of the Secretary of State, including the responsibility to oversee the implementation of programs and policies that advance the GHSA within foreign countries.
 (e)ParticipationThe Council shall consist of representatives, serving at the Assistant Secretary level or higher, from the following agencies:
 (1)The Department of State. (2)The Department of Defense.
 (3)The Department of Justice. (4)The Department of Agriculture.
 (5)The Department of Health and Human Services. (6)The Department of Homeland Security.
 (7)The Office of Management and Budget. (8)The United States Agency for International Development.
 (9)The Environmental Protection Agency. (10)The Centers for Disease Control and Prevention.
 (11)The Office of Science and Technology Policy. (12)Such other agencies as the representatives from the agencies described in paragraph (1) through (11), by consensus, determine to be appropriate.
				(f)Specific roles and responsibilities
 (1)In generalThe heads of agencies described in subsection (e) shall— (A)make the GHSA and its implementation a high priority within their respective agencies, and include GHSA-related activities within their respective agencies’ strategic planning and budget processes;
 (B)designate a senior-level official to be responsible for the implementation of this Act; (C)designate, in accordance with subsection (e), an appropriate representative at the Assistant Secretary level or higher to participate on the Council;
 (D)keep the Council apprised of GHSA-related activities undertaken within their respective agencies; (E)maintain responsibility for agency-related programmatic functions in coordination with host governments, country teams, and GHSA in-country teams, and in conjunction with other relevant agencies;
 (F)coordinate with other agencies that are identified in this section to satisfy programmatic goals, and further facilitate coordination of country teams, implementers, and donors in host countries; and
 (G)coordinate across GHSA national plans and with GHSA partners to which the United States is providing assistance.
 (2)Additional roles and responsibilitiesIn addition to the roles and responsibilities described in paragraph (1), the heads of agencies described in subsection (e) shall carry out their respective roles and responsibilities described in subsections (b) through (i) of section 3 of Executive Order 13747 (81 Fed. Reg. 78701; relating to Advancing the Global Health Security Agenda to Achieve a World Safe and Secure from Infectious Disease Threats), as in effect on the day before the date of the enactment of this Act.
 5.Special Advisor to the President for Global Health SecuritySection 101 of the National Security Act of 1947 (50 U.S.C. 3021) is amended— (1)in subsection (b)—
 (A)in paragraph (3), by striking and at the end; (B)in paragraph (4), by striking the period and inserting ; and; and
 (C)by adding at the end the following new paragraph:  (5)coordinate, without assuming operational authority, the United States Government response to global health security emergencies.; and
 (2)by adding at the end the following new subsection:  (i)Special Advisor to the President for Global Health Security (1)In generalThe President shall designate an employee of the National Security Council to be responsible for the coordination of the interagency process for responding to global health security emergencies.
 (2)Congressional briefingNot less frequently than twice each year, the employee designated under this subsection shall provide to the appropriate congressional committees a briefing on the responsibilities and activities of the individual under this subsection.
 (3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees has the meaning given such term in section 9 of the Global Health Security Act of 2018.. 6.Strategy and reports (a)StrategyThe Special Advisor to the President for Global Health Security (designated under subsection (i) of section 101 of the National Security Act of 1947 (50 U.S.C. 3021), as added by section 6 of this Act) shall coordinate the development and implementation of a strategy to implement the policy described in section 3(a), which shall—
 (1)set specific and measurable goals, benchmarks, timetables, performance metrics, and monitoring and evaluation plans that reflect international best practices relating to transparency, accountability, and global health security;
 (2)support and be aligned with country-owned global health security policy and investment plans developed with input from key stakeholders, as appropriate;
 (3)facilitate communication and collaboration, as appropriate, among local stakeholders in support of a multi-sectoral approach to global health security;
 (4)support the long-term success of programs by building the capacity of local organizations and institutions in target countries and communities;
 (5)develop community resilience to infectious disease threats and emergencies; (6)leverage resources and expertise through partnerships with the private sector, health organizations, civil society, nongovernmental organizations, and health research and academic institutions; and
 (7)support collaboration, as appropriate, between United States universities, and public and private institutions in target countries and communities to promote health security and innovation.
 (b)CoordinationThe President, acting through the Special Advisor for Global Health Security, shall coordinate, through a whole-of-government approach, the efforts of relevant Federal departments and agencies in the implementation of the strategy required under subsection (a) by—
 (1)establishing monitoring and evaluation systems, coherence, and coordination across relevant Federal departments and agencies; and
 (2)establishing platforms for regular consultation and collaboration with key stakeholders and the appropriate congressional committees.
				(c)Strategy submission
 (1)In generalNot later than October 1, 2019, the President, in consultation with the head of each relevant Federal department and agency, shall submit to the appropriate congressional committees the strategy required under subsection (a) that provides a detailed description of how the United States intends to advance the policy set forth in section 3(a) and the agency-specific plans described in paragraph (2).
 (2)Agency-specific plansThe strategy required under subsection (a) shall include specific implementation plans from each relevant Federal department and agency that describes—
 (A)the anticipated contributions of the department or agency, including technical, financial, and in-kind contributions, to implement the strategy; and
 (B)the efforts of the department or agency to ensure that the activities and programs carried out pursuant to the strategy are designed to achieve maximum impact and long-term sustainability.
					(d)Report
 (1)In generalNot later than 1 year after the date on which the strategy required under subsection (a) is submitted to the appropriate congressional committees under subsection (c), and not later than October 1 of each year thereafter, the President shall submit to the appropriate congressional committees a report that describes the status of the implementation of the strategy.
 (2)ContentThe report required under paragraph (1) shall— (A)contain a summary of the strategy as an appendix;
 (B)identify any substantial changes made in the strategy during the preceding calendar year; (C)describe the progress made in implementing the strategy;
 (D)identify the indicators used to establish benchmarks and measure results over time, as well as the mechanisms for reporting such results in an open and transparent manner;
 (E)contain a transparent, open, and detailed accounting of expenditures by relevant Federal departments and agencies to implement the strategy, including, for each Federal department and agency, the statutory source of expenditures, amounts expended, implementing partners, targeted beneficiaries, and activities supported;
 (F)describe how the strategy leverages other United States global health and development assistance programs;
 (G)assess efforts to coordinate United States global health security programs, activities, and initiatives with key stakeholders; and
 (H)incorporate a plan for regularly reviewing and updating strategies, partnerships, and programs and sharing lessons learned with a wide range of stakeholders, including key stakeholders, in an open, transparent manner.
 (e)FormThe strategy required under subsection (a) and the report required under subsection (d) shall be submitted in unclassified form but may contain a classified annex.
 7.Compliance with the Foreign Aid Transparency and Accountability Act of 2016Section 2(3) of the Foreign Aid Transparency and Accountability Act of 2016 (Public Law 114–191; 22 U.S.C. 2394c note) is amended—
 (1)in subparagraph (C), by striking and at the end; (2)in subparagraph (D), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (E)the Global Health Security Act of 2018..
 8.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and
 (B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate. (2)Global health securityThe term global health security means activities supporting epidemic and pandemic preparedness and capabilities at the country and global levels in order to minimize vulnerability to acute public health events that can endanger the health of populations across geographical regions and international boundaries.
 9.SunsetThis Act, and the amendments made by this Act (other than section 5), shall cease to be effective on December 31, 2024.
		